Exhibit 10.1

EMPLOYMENT AGREEMENT

dated as of

June 8, 2016, between

AEP INDUSTRIES INC.,

a Delaware corporation (the “Company”), and

DAVID J. CRON

(the “Executive”).



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement, dated June 8, 2016, by and between AEP Industries
Inc., a Delaware corporation having its offices at 95 Chestnut Ridge Road,
Montvale, New Jersey 07645 (the “Company”), and David J. Cron (the “Executive”),
presently residing at [Address] is entered into and shall be effective as of
June 8, 2016 (the “Effective Date”).

RECITALS

The Executive is an employee of the Company; and

The Company desires to continue to employ Executive upon the terms and
conditions set forth in this Agreement, and Executive desires to accept such
continuation of employment.

Accordingly, in consideration of the mutual promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

Section 1.    Employment; Term.

(a)    Employment. Subject to Section 3, commencing as of the Effective Date,
the Company hereby agrees to continue to employ Executive, and Executive hereby
agrees to continue to be employed by the Company, in accordance with the terms
and provisions of this Agreement.

(b)    Term. The initial term of this Agreement shall be a period of one (1)
year (the “Initial Term”). Thereafter this Agreement shall be extended for
successive periods of one (1) year each from the Effective Date (each an
“Extended Term” and together with the Initial Term the “Term”) unless either
party gives written notice to the other at least one hundred (180) days before
the expiration of the Initial Term or the then current Extended Term that it
does not wish to extend this Agreement beyond the last day of the current Term.

Section 2.    Terms of Employment.

(a)    Position. During the term of Executive’s employment, Executive shall
serve in the position set forth on the signature page hereto and shall report to
the person or persons set forth on the Executive Data Sheet annexed hereto as
Exhibit A. Executive shall have supervision and control over, and responsibility
for, such management and operational functions of the Company currently assigned
to such position, and shall have such other powers and duties (including holding
officer positions with the Company and one or more subsidiaries of the Company)
as may from time to time be prescribed by the person or persons to whom
Executive will report, so long as such powers and duties are reasonable and
customary for such position of an enterprise comparable to the Company. The
primary person(s) that Executive reports to shall be such person(s) as set forth
under the label “Reports to” on the Executive Data Sheet annexed hereto as
Exhibit A.

 

Page 2 of 18



--------------------------------------------------------------------------------

(b)    Duties. During the term of Executive’s employment, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote substantially all of his business time to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully, effectively and efficiently such
responsibilities. During the term of Executive’s employment, it shall not be a
violation of this Agreement for Executive to (1) serve on corporate, civic or
charitable boards or committees, (2) deliver lectures or fulfill speaking
engagements, and (3) manage personal investments, so long as such activities do
not interfere with the performance of Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.

(c)    Compensation.

(i)    Base Salary. During the term of Executive’s employment, Executive shall
receive an annual base salary (the “Annual Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Company, at least equal
to the base salary set forth on the Executive Data Sheet annexed hereto as
Exhibit A. Commencing on November 1, 2016 (the “First Date”), and on each
subsequent anniversary date of the First Date as long as Executive remains an
employee of the Company (the First Date and each subsequent anniversary of the
First Date being herein referred to as an “Adjustment Date”), the Annual Base
Salary of Executive in effect on the day preceding the Adjustment Date shall be
increased by (A) the percentage equal to the percentage increase, if any, in the
Consumer Price Index for all Urban Consumers for the New York-Northeastern New
Jersey Metropolitan Area (or any successor Consumer Price Index) based on data
published by the Bureau of Labor Statistics of the United States Department of
Labor for the 12-month period ended on the September 30th immediately preceding
the Adjustment Date over such Consumer Price Index for September 30, in the year
preceding the Adjustment Date, and (B) such additional amount as the Board of
Directors of the Company (the “Board”) in its discretion may determine to be
appropriate. The result of such increase or increases to the then current Annual
Base Salary shall constitute Executive’s Annual Base Salary commencing on the
Adjustment Date then at hand and continuing until the next Adjustment Date. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement. After an Adjustment Date the term
Annual Base Salary as used in this Agreement shall refer to Annual Base Salary
as so increased.

(ii)    Bonuses. In addition to his Base Salary, Executive shall be paid an
annual bonus (the “Bonus”) during the term of his employment pursuant to the
Company’s Management Incentive Plan or any successor thereto (the “MIP”). The
Bonus shall be based upon performance criteria and objectives determined by the
Compensation Committee of the Board in its reasonable discretion and approved by
the Board. All Bonuses shall be paid at the time specified in the MIP.

(iii)    Benefits. The Company shall provide Executive during the term of his
employment hereunder with coverage under all employee pension and compensation
programs, plans and practices (commensurate with his positions in the Company
and to the extent permitted under any employee benefit plan) in accordance with
the terms thereof, which the Company makes available to its senior executives.
During the term of Executive’s employment, Executive shall be entitled to
receive, in addition to the benefits described above, such perquisites and
fringe benefits appertaining to his position in accordance with any practice
existing at the Company prior to the Effective Date or as subsequently changed
by the Board, which perquisites and fringe benefits will be consistent with past
practice. The Executive shall also be entitled to an additional perquisite
allowance each year in an amount from time to time determined by the Company’s
Compensation Committee in order to cover expenses not covered by the Company’s
business expense reimbursement policy. Any additional perquisite allowance for a
year shall be paid by the Company to Executive no later than March 15 of the
following calendar year.

 

Page 3 of 18



--------------------------------------------------------------------------------

(iv)    Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable employment expenses
incurred by Executive in accordance with the policies, practices and procedures
of the Company, including, without limitation, expenses for travel and similar
items related to such duties and responsibilities. The Company will reimburse
Executive for all such expenses upon presentation by Executive from time to time
of appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures. The reimbursement policies, practices and
procedures applicable to Executive shall be the most favorable policies,
practices and procedures of the Company relating to reimbursement of employment
expenses incurred by Company, directors, officers or employees in effect at any
time during the 12 month period preceding the date Executive incurs the
expenses. Any employment expense reimbursement shall be made no later than the
last day of the calendar year following the calendar year in which the Executive
incurs the expense, the expense reimbursement for any calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year, and
Executive’s right to expense reimbursement cannot be liquidated or exchanged for
any other benefit.

(v)    Vacation. During the term of Executive’s employment, Executive shall be
entitled to such number of days of paid vacation as set forth under the label
“Vacation Days” on the Executive Data Sheet annexed hereto as Exhibit A, to be
taken in accordance with the existing policies of the Company and past practice.
Any paid vacation shall be taken at such times as are consistent with
Executive’s responsibilities hereunder. Unless otherwise approved by the
Company, any vacation days not taken in any calendar year shall be forfeited
without payment thereof as permitted by applicable law. No such vacation days
shall be forfeited to the extent that such vacation days are not taken at the
request of the Company.

(vi)    Equity Awards, etc. In addition to any benefits Executive may receive
hereunder, the Company may, from time to time, grant Executive equity awards
exercisable for shares of common stock of the Company or restricted stock, stock
appreciation rights or performance awards under the Company’s then current
Equity Plan (the “Executive Equity Awards”), and such Executive Equity Awards
shall be of such kind, in such number and have such terms and provisions as may
be determined appropriate by the Board or Compensation Committee thereof.

(vii)    Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law as the Company may reasonably determine.

(d)    Director’s and Officer’s Liability Insurance. The Company shall use all
commercially reasonable efforts to obtain and maintain a director’s and
officer’s liability insurance policy during the term of Executive’s employment
covering Executive on commercially reasonable terms, and the amount of coverage
shall be reasonable in relation to Executive’s position and responsibilities
hereunder; provided, however, that such coverage may be reduced or eliminated to
the extent that the Company reduces or eliminates coverage for its directors and
executives generally.

 

Page 4 of 18



--------------------------------------------------------------------------------

Section 3.    Termination of Employment.

(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes Disabled during the Employment
Period (pursuant to the definition of Disability set forth below), the Company
may give to Executive written notice in accordance with Section 10(g) of its
intention to terminate Executive’s employment on the date specified in such
notice. In such event, Executive’s employment with the Company shall terminate
effective on such specified date, which date shall be at least on thirty (30)
days after receipt of such notice by Executive (the “Disability Effective
Date”), prior to the Disability Effective Date, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disabled” or “Disability” means, with respect to Executive,
Executive’s inability to perform the duties and obligations required by
Executive’s job by reason of any medically determined physical or mental
impairment, as determined in accordance with the provisions of the long term
disability coverage under the AEP Industries Inc. Long Term Disability Plan (the
“AEP Disability Plan”), if Executive has elected coverage thereunder, provided,
however, that if Executive has not elected long term disability coverage under
the AEP Disability Plan, then “Disability” shall mean, with respect to
Executive, any medically determined physical or mental impairment by the
Compensation Committee of the Company or its insurers and acceptable to
Executive or Executive’s legal representative that prevents Executive from
performing the duties and obligations required by Executive’s job for more than
ninety (90) days during a period of one hundred and eight (180) consecutive
days.

(b)    Cause. Executive’s employment may be terminated at any time by the
Company for Cause or without Cause. For purposes of this Agreement, “Cause”
shall mean an Executive’s (i) commission of a crime of moral turpitude or a
felony that involves financial misconduct or moral turpitude or has resulted, or
reasonably could be expected to result, in any adverse publicity regarding
Executive or the Company or economic injury to the Company, (ii) dishonesty or
willful commission or omission of any action that has resulted, or reasonably
could be expected to result, in any adverse publicity regarding Executive or the
Company or has caused, or reasonably could be expected to cause, demonstrable
and serious economic injury to the Company, or (iii) material breach of this
Agreement or any other agreement entered into between Executive and the Company
or any of its subsidiaries or Affiliates (other than as a result of the
Disability of Executive or other factors outside of Executive’s control) after
notice and a reasonable opportunity to cure (if such breach can be cured). For
purposes of this Agreement, “without Cause” shall mean a termination by the
Company of Executive’s employment during the Employment Period for any reason
other than a termination based upon Cause, death or Disability. For purposes
hereof, no act or omission shall be considered willful unless committed in bad
faith or without a reasonable belief that the act or omission was in the best
interests of the Company or any of its Affiliates. For purposes of this
Agreement, “Affiliate” of the Company means a Person (as defined below) that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with” mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person. For purposes of this
Agreement, “Person” shall be construed broadly and shall include, without
limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

Page 5 of 18



--------------------------------------------------------------------------------

(c)    Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason or without Good Reason. For purposes of this
Agreement, “Good Reason” means voluntary resignation after any of the following
actions are taken by the Company or any of its subsidiaries without Executive’s
consent: (a) any material breach by the Company of any provision of this
Agreement; (b) a significant diminution in the responsibilities or authority of
Executive which are materially inconsistent with Executive’s position other than
(1) an insubstantial and inadvertent diminution that is remedied by the Company
promptly after receipt of written notice thereof sent by Executive, (2) in
connection with the termination of Executive’s employment for Cause, (3) as a
result of Executive’s Disability, or (4) by Executive other than for Good
Reason; (c) a significant diminution in the Annual Base Salary and Bonus to be
paid to Executive (but not including any diminution related to a broader
compensation reduction that is not limited to any particular employee or
executive); provided, however, that none of the events described in the
foregoing clauses (a), (b) or (c) shall constitute Good Reason unless Executive
shall have notified the Company in writing describing the events which
constitute Good Reason and then only if the Company shall have failed to cure
such events within (x) in the case of clause (a), fifteen (15) days, or (y) in
the case of clauses (b) or (c), thirty (30) days, after the Company’s receipt of
such written notice.

(d)    Notice of Termination. Any termination by the Company for Cause or
without Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall not be more than five (5) days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

(e)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause or without Cause, or by
Executive for Good Reason or without Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein pursuant to Section
3(d), as the case may be, and (ii) if Executive’s employment is terminated by
reason of death or Disability, the date of death of Executive or the Disability
Effective Date, as the case may be.

Section 4.    Obligations of the Company upon Termination.

(a)    With Good Reason; Other Than for Cause, Death or Disability. If, during
the period commencing with the Effective Date and ending with the termination of
Executive’s employment (the “Employment Period”), (1) the Company shall
terminate Executive’s employment other than for Cause, or (2) Executive shall
terminate his employment for Good Reason or within thirty (30) days subsequent
to a Discontinuation Event, and (3) the termination of Executive’s employment in
any case is not due to his death or Disability, then the Company will provide
Executive with the following severance payments and/or benefits:

 

Page 6 of 18



--------------------------------------------------------------------------------

(i)    The Company shall pay, subject to Section 8, to Executive as a severance
payment an amount equal to two (2) times the sum of (x) the Annual Base Salary
in effect immediately prior to the event giving rise to such termination and (y)
the Bonus earned, if any, for the fiscal year immediately preceding the fiscal
year in which the event giving rise to such termination occurs. Except as
otherwise provided in this Employment Agreement, the severance payment shall be
payable in equal pro rata installments over a period of two (2) years commencing
on the Termination Date (subject to applicable federal and state withholding
taxes, social security contributions, any garnishments, or any deductions
required by law and any other deductions) in accordance with the ordinary
payroll practices of the Company, but no less frequently than semi-monthly
following such termination of employment. In addition, the Company shall pay to
Executive (A) any earned but unpaid Bonus of Executive with respect to the
fiscal year preceding the termination payable at the time specified in the
MIP, (B) any earned but unpaid Bonus of Executive with respect to the fiscal
year in which his termination occurs payable at the time and calculated in the
manner specified in the MIP, and (C) amounts with respect to accrued and unused
vacation through the Date of Termination to the extent not theretofore paid
(“Accrued Obligations”).

(ii)    Solely for purposes of this Section 4(a), the following defined terms
shall have the following meanings:

“Discontinuation Event” shall have occurred if the conditions set forth in any
one of the following paragraphs shall have been satisfied:

(A)    Any person, corporation or other entity or group, including any “group”
as defined in Section 13(d)(3) of the Exchange Act of 1934, as amended, other
than (1) those persons in control of the Company on the Effective Date, (2) any
person acting on behalf of the Company in a distribution of stock to the public,
or (3) a trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, becomes the beneficial owner of shares of
the Company having fifty (50%) percent or more of the total number of votes that
may be cast for the election of directors of the Company; or

(B)    As the result of, or in connection with, any tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing (a “Transaction”), the persons who were
directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company or its assets; or

(C)    If at any time, (1) the Company shall consolidate with, or merge with,
any other Person and the Company shall not be the continuing or surviving
corporation, (2) any Person shall consolidate with, or merge with, the Company,
and the Company shall be the continuing or surviving corporation and in
connection therewith, all or part of the outstanding Stock shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (3) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a Subsidiary of any other
Person, or (4) the Company shall sell or otherwise transfer 50% or more of the
assets or earning power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons;

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act of 1934, as amended, and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d); and

 

Page 7 of 18



--------------------------------------------------------------------------------

“Subsidiary” shall mean, a subsidiary of the Company within the meaning of
Section 424(f) of Internal Revenue Code, as amended.

(iii)    After the Date of Termination, Executive (and Executive’s eligible
family members) will be entitled to continue their participation in the
Company’s medical and dental insurance plans at normal associate contribution
rates during the period ending on the earlier of (A) the last day of the
Severance Period and (B) the first date as of which the Company ceases to be
obligated to make such plans available to Executive under COBRA (the “COBRA
Termination Date”). In the event that the date specified in clause (A) is the
earlier date, Executive (and Executive’s eligible family members) shall be
entitled to continue their participation in the Company’s medical and dental
insurance plans during the period from such date until the COBRA Termination
Date by paying the full monthly premiums under these plans.

Except in the case of a termination by reason of Executive’s death or
Disability, the Company’s obligations to make payments under this Section 4(a)
will be conditioned on Executive executing and delivering a customary general
release reasonably satisfactory to the parties.

(b)    Death; Disability; Cause; Other than for Good Reason. If Executive’ s
employment shall be terminated by reason of Executive’s death or Disability, by
the Company for Cause or by Executive without Good Reason, Executive shall only
be entitled to receive (i) any earned but unpaid Annual Base Salary through the
date of the termination event, payable in accordance with the ordinary payroll
practices of the Company, (ii) any earned but unpaid Bonus of Executive with
respect to the fiscal year preceding his termination, payable at the time
specified in the MIP, (iii) if other than Cause, any earned but unpaid Bonus of
Executive with respect to the fiscal year in which his termination occurs
calculated in the manner and payable at the time specified in the MIP, (iv)
payment of Accrued Obligations to Executive or his legal representative in the
case of the death or, if applicable, the Disability of Executive, and (v) the
continuance of benefits under the Company’s employee benefit plans to the Date
of Termination and in the case of death or Disability, the continuance of death
or Disability benefits thereafter in accordance with the terms of such plans and
the Company’s perquisite policies as in effect as of such date.

(c)    Company Obligations after Termination. After the termination of
Executive’s employment under Section 4(b) and payment of all amounts due and
provision of all benefits due to Executive pursuant to Section 4(b), the
obligations of the Company under this Agreement to make any further payments or
provide any benefits specified elsewhere in this Agreement (other than benefits
required to be provided by applicable law or under the terms of any employee
benefit of the Company in which the Executive was a participant), shall
thereupon cease and terminate.

(d)    Nature of Payments. Notwithstanding anything contained in this Section 4,
all payments under this Section 4 shall be deemed severance payments for the
purpose of Section 8 and may be terminated as therein provided.

(e)    Executive’s Obligations after Termination. Executive agrees that at any
time after the Date of Termination he will cooperate with the Company in any
litigation brought by or against the Company at no additional compensation.
Executive shall, however, be entitled to be reimbursed by the Company for his
reasonable costs and expenses in connection with such cooperation. Any such
reimbursement shall be made no later than the last day of the calendar year
following the calendar year in which the Executive incurs the costs and expense,
the reimbursement for any calendar year shall not affect the costs and expenses
eligible for reimbursement in any other calendar year, and Executive’s right to
reimbursement cannot be liquidated or exchanged for any other benefit.

 

Page 8 of 18



--------------------------------------------------------------------------------

Section 5.    Nondisclosure and Nonuse of Confidential Information.

(a)    Executive shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which Executive is or becomes aware, whether or not such information
is developed by him, except (i) to the extent that such disclosure or use is
directly related to, and required by, Executive’s performance in good faith of
duties assigned to Executive by the Company or (ii) when required to do so by a
court of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information, provided
that Executive shall notify the Company promptly upon learning that such event
may occur, and, if the Company shall so request, Executive shall use his
reasonable best efforts (without any additional consideration to be paid to
Executive) to assist the Company in seeking a protective order to prevent and/or
limit disclosure of such Confidential Information. Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure; misuse, espionage, loss and theft. Executive
shall deliver to the Company at the termination of the Employment Period, and at
any time, either before or after the Termination Date, as the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates which Executive may then
possess or have under his control.

(b)    As used in this Agreement, the term “Confidential information” means
information that is not generally known to the public in the context in which
used and that is used, developed or obtained by Executive in the course of
performing his duties for the Company, including, but not limited to,
information, observations and data obtained by Executive while employed by the
Company or any predecessors thereof (including those obtained prior to the date
of this Agreement) concerning (i) the business or affairs of the Company and its
Affiliates (or such predecessors), including without limitation, financial data,
marketing plans, strategic business plans, product development plans (or other
product data), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology, know-how and trade secrets, and (xv) all similar and related
information in whatever form. Confidential Information will not include any
information in the context in which used that has been published in a form
generally available to the public prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.

(c)    As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed (and for the Restricted
Period (as defined below) if and to the extent such Work Product results from
any work performed for the Company, any use of the Company’s premises or
property or any use of the Company’s Confidential Information) by

 

Page 9 of 18



--------------------------------------------------------------------------------

the Company (including those conceived, developed or made prior to the date of
this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.

Section 6.    Non-Solicitation; Non-Compete.

(a)    During the period commencing on the Effective Date and ending on the
latter of (x) second anniversary of the Termination Date or (y) the first
anniversary of the date on which Executive ceases to receive any payments from
the Company or any of its Affiliates related to salary, bonus or severance (the
“Restricted Period”), Executive shall not directly or indirectly through another
Person (i) induce or attempt to induce anyone who was engaged or employed by the
Company or any Affiliate of the Company to leave the employ or engagement of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any such person thereof,
on the other hand, (ii) hire any person who was engaged or employed by the
Company or any Affiliate of the Company at any time until twenty-four (24)
months after such individual’s employment relationship or engagement with the
Company or such Affiliate has been terminated, or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Affiliate of the Company to cease doing business with the Company
or such Affiliate, or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company or any Affiliate, on the other hand. Executive further agrees that,
during the period of his employment and thereafter during the restricted period,
Executive will not disparage the Company or any of its Affiliates or any
employee of the Company or its Affiliates in any manner whatsoever.

(b)    Executive acknowledges that in the course of his employment with the
Company and/or its Affiliates and their predecessors, he has become familiar, or
will become familiar, with the Company’s and its Affiliates’ and their
predecessors’ trade secrets and with other Confidential Information concerning
the Company, its subsidiaries or Affiliates and their respective predecessors
and that his services have been and will be of special, unique and extraordinary
value to the Company, its subsidiaries and its Affiliates. Therefore, Executive
agrees that, during the Restricted Period, Executive shall not directly or
indirectly, engage in the production, sale or distribution of any product
produced, sold or distributed by the Company, its subsidiaries or its Affiliates
on the Effective Date or during the Restricted Period in the same geographic
areas in which the Company, its subsidiaries or any of its Affiliates is doing
business. For purposes of this Agreement, the phrase “directly or indirectly
engage in” shall include any direct or indirect ownership or profit
participation interest in such enterprise, whether as an owner, stockholder,
partner, principal, manager, agent, consultant, officer, investor, lender, joint
venturer of or otherwise in any capacity whatsoever, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
licensor of technology or otherwise. Nothing herein shall prohibit Executive
from being a passive owner of not more than two (2%) percent of the outstanding
stock or ownership interest of any class of a corporation or other entity which
is publicly traded, so long as Executive has no active participation in the
business or management of such corporation or other entity.

(c)    Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and any of its subsidiaries and Affiliates, but he nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder or as
described in the recitals hereto to clearly justify such restrictions which, in
any event (that given his education, skills and ability), Executive does not
believe would prevent him from otherwise earning a living. Executive has
carefully considered the nature and extent of the restrictions placed upon him
by this Agreement, and hereby acknowledges and agrees that the same are
reasonable in time and territory and do not confer a benefit upon the Company
disproportionate to the detriment of Executive.

 

Page 10 of 18



--------------------------------------------------------------------------------

Section 7.    Enforcement.

Because Executive’s services are unique and because Executive has access to
Confidential Information and Work Product, and because Executive acknowledges
that any breach of the covenants contained in Section 6 would irreparably injure
the Company, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor at law or
in equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security) or require
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of the covenants contained
herein in this Agreement, if and when final judgment of a court of competent
jurisdiction is so entered against Executive.

Section 8.    Severance Payments.

In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if
Executive violates any provision of the foregoing Section 5 or 6, any severance
payments then or thereafter due from the Company to Executive under Section 4 or
otherwise shall be terminated forthwith, and the Company’s obligation to pay,
and Executive’s right to receive, such severance payments shall terminate and be
of no further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting Executive’s obligations
under such Sections 5 and 6 or the Company’s other rights and remedies available
at law or equity.

Section 9.    Executive’s Representations, Warranties and Covenants.

(a)    Executive hereby represents and warrants to the Company that:

(i)     Executive has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii)    the execution, delivery and performance of this Agreement by Executive
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject;

(iii)    Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, non-solicitation agreement,
confidentiality agreement or similar agreement with any other Person;

(iv)    upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v)    Executive is a continuing employee of the Company or one of its
Affiliates; and

(vi)    Executive understands that the Company will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein, and
Executive consents to such reliance.

 

Page 11 of 18



--------------------------------------------------------------------------------

Section 10.    General Provisions.

(a)    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b)    Entire Agreement. Each party acknowledges and agrees that, except as
expressly set forth herein, no representations, warranties, promises or
statements of any kind or character have been made to them by each other, or
their agents, representatives or attorneys, to induce the execution of this
Agreement. This Agreement, together with the Executive Data Sheet annexed hereto
as Exhibit A and such other employee benefits that Executive has on the
Effective Date, constitute the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, commitments,
arrangements, negotiations or undertakings, whether oral or written, between the
parties with respect to its subject matter. No changes, amendments, waivers or
modifications to this Agreement shall be valid, unless made by a written
instrument that expressly refers to the relevant provision of this Agreement and
that is executed by all parties in the case of any changes or modifications and
by the party against whom enforcement is sought in the case of any discharge or
waiver and then only to the specific purpose, extent and instance so provided.
This Agreement shall be deemed to have been jointly drafted and, in construing
and interpreting this Agreement, no provision shall be construed or interpreted
for or against any party because such party prepared or requested such
provision.

(c)    Successors and Assigns.

(i)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives or estate
upon Executive’s death or, if applicable, Disability.

(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

Page 12 of 18



--------------------------------------------------------------------------------

(d)    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW JERSEY TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW JERSEY WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e)    Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that the Company
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or other injunctive relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Agreement. Each party shall be responsible for paying its
own attorneys’ fees, costs and other expenses pertaining to any such action for
and enforcement, regardless of whether an award or finding or any judgment or
verdict thereon is entered against Executive.

(f)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive. The
failure of any party to insist upon strict performance of any provision hereof,
irrespective of the length of time for which such failure continues, shall not
be a waiver of such party’s right to demand strict compliance in the future, and
no consent or waiver, express or implied, to any breach or default in the
performance of any obligation hereunder shall constitute a consent or waiver to
any other breach or default in the performance of the same or any other
obligation hereunder.

(g)    Notices. All notices, requests, demands, claims, consents and other
communications required or permitted to be given in this Agreement must be in
writing and must be either personally delivered, transmitted via facsimile,
mailed by certified or registered mail (postage prepaid and return receipt
requested) or sent by reputable overnight courier service (charges prepaid) to
the recipient at the address below indicated or at such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder and received when delivered personally, when received if transmitted
via facsimile, five (5) days after deposit in the U.S. mail and one (1) day
after deposit with a reputable overnight courier service.

If to the Company, to:

AEP Industries Inc.

95 Chestnut Ridge Road

Montvale, NJ 07645

Facsimile: (201) 807-6801

Attention: Paul M. Feeney

Executive Vice President, Finance and Chief Financial Officer

 

Page 13 of 18



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, MI 48226

Facsimile: 313-465-7317

Attention: Michael S. Ben, Esq.

If to Executive, to Executive’s address set forth on Exhibit A hereto.

(h)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.

(i)    Descriptive Headings; Counterparts. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

(j)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(k)    Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

(l)    Further Assurances. Executive agrees to do such further acts and things,
and to execute and deliver such additional conveyances, assignments, agreements
and instruments, as the Company may at any time reasonably request in connection
with the administration and enforcement of this Agreement or in order better to
assure and confirm unto the Company its rights and remedies hereunder.

(m)    Acknowledgements. Executive has carefully read and considered all of the
terms and conditions of the Agreement, including the restraints and obligations
imposed upon Executive under Sections 5 and 6 of this Agreement. Executive
agrees that said restraints and obligations are necessary for the reasonable and
proper protection of the Company and its Affiliates, and that each and every one
of the restraints and obligations is reasonable in respect to subject matter,
length of time and otherwise.

Executive has had an opportunity to consult with independent counsel with
respect to the execution of this Agreement and Executive has made such
investigation of the facts pertaining to this Agreement and of all the matters
pertaining hereto as Executive deem necessary or appropriate.

(n)    Acceptance of Offer; Reservation of Rights to Withdraw Offer. By
executing the enclosed counterpart of this Agreement where indicated and
returning it to the Company, Executive hereby accepts the Company’s offer of
continued employment and agrees to all terms and conditions of this
Agreement. Until such execution, the Company hereby reserves all rights to
withdraw its offer of employment to Executive pursuant to this Agreement.

 

Page 14 of 18



--------------------------------------------------------------------------------

(o)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR RELATING TO THIS AGREEMENT.

Section 11.    Code Section 409A Compliance.

(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A.

(b)    In the event that any provision of this Agreement is determined by the
Company or Executive to not comply with Code Section 409A, the Company shall
fully cooperate with Executive to reform this Agreement to correct such
noncompliance to the extent permitted under any guidance, procedure, or method
promulgated by the Internal Revenue Service now or in the future that provides
for such correction as a means to avoid or mitigate any taxes, interest, or
penalties that would otherwise be incurred by Executive on account of such
noncompliance.

(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(d)    Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

(i)    With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Code Section 409A provided on account
of a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive (to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive) the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(e)    To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon execution and delivery by Executive of a release
of claims, Executive shall forfeit all

 

Page 15 of 18



--------------------------------------------------------------------------------

rights to such payments and benefits unless such release is signed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the date of Executive’s termination of employment. If the foregoing
release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply:

(i)    To the extent any such cash payment or continuing benefit to be provided
is not “deferred compensation” for purposes of Code Section 409A, then such
payment or benefit shall commence upon the first scheduled payment date
immediately after the date the release is executed and no longer subject to
revocation ( “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Executive’s termination of employment, and
any payments made thereafter shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following Executive’s termination of
employment.

(ii)    To the extent any such cash payment or continuing benefit to be provided
is “deferred compensation” for purposes of Code Section 409A, then such payments
or benefits shall be made or commence upon the sixtieth (60) day following
Executive’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon
Executive’s termination of employment, and any payments made thereafter shall
continue as provided herein. The delayed benefits shall in any event expire at
the time such benefits would have expired had such benefits commenced
immediately following Executive’s termination of employment.

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this Section during the period
of such delay, provided that Executive shall bear the full cost of such benefits
during such delay period. Upon the date such benefits would otherwise commence
pursuant to this Section, the Company may reimburse Executive the Company’s
share of the cost of such benefits, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to Executive, in
each case had such benefits commenced immediately upon Executive’s termination
of employment. Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.

(f)    For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(g)    Notwithstanding any other provisions of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.

(h)    Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made upon such schedule as in effect upon
the date of termination, but no less frequently than monthly or such shorter
interval specified herein.

Signature page follows

 

Page 16 of 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AEP Industries Inc. By:   /s/ Paul M. Feeney Name:   Paul M. Feeney Title:  
Executive Vice President, Finance and CFO

David J. Cron, Executive Signature   /s/ David J. Cron

 

Page 17 of 18



--------------------------------------------------------------------------------

Exhibit A

Executive Data Sheet for Signature Page

 

Name:

  

David J. Cron

Address:

  

[Address]

Annual Base Salary (FY 2016):

   $343,200.00

Position:

  

Executive Vice President, Manufacturing

Reports To:

  

Chairman and Chief Executive Officer

Vacation Days:

   25

 

Page 18 of 18